 650DECISIONS OF NATIONAL LABORRELATIONS BOARDThe James Textile Corp.andLocal 148-162, Inter-nationalLadies'GarmentWorkers'Union,AFL-CIO. Case 22-CA-3530July 28, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn February 26, 1969,Trial Examiner John M.Dyer issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices,and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDeci-sion.He also found that the Respondent had notengaged in other unfair labor practices alleged inthe complaint and recommended that such allega-tions be dismissed.Thereafter,the Respondent filedexceptions to the Trial Examiner'sDecision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the,Trial Examiner'sDecision,the exceptions and brief,,and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner,except as modifiedherein.While we concur in the Trial Examiner's findingsof violations with respect to allegations embracingviolations of Section 8(a)(1) and(3) of the Act, weconclude for the reasons discussed hereafter, thatneither a finding of an unlawful refusal to bargainnor a bargaining order is warranted here.BACKGROUNDThe Respondent formerly operated its business inNew York City, whereitwas engaged under itspresent name and under the name of Spun-Jee inbasically the same business;i.e.,manufacture,sales,and distribution of ladies'garments,knitwear, andrelated products.From around 1955 to 1963, theRespondentwas a member of the Allied Underwear'N.L.R.B.vSpun-!eeCorporation,et al.,385 F.2d 379 (C A 2), asamended,December 7, 1967Association,amultiemployer bargaining group,which hadsuccessive contractswith the Undergar-ment and NegligeeWorkers Union, Local 62 of theInternationalLadies'GarmentWorkers' Union,AFL-CIO. In 1963,the Respondent resigned fromtheAssociation,declined to bargainfurther withNew York Local 62, andmoved to its present plantin New Jersey.After litigation of a refusal-to-bargain charge in-itiated by Local 62, theBoard issued a decision(152NLRB 943) findingthat the Employer'swithdrawal from multiemployer bargaining was un-timelyand ordered the Employer to bargainseparatelywith Local 62 about theresumption ofthe unilaterally subcontracted and removed opera-tions.The Court of Appeals for theSecondCircuitdeclined to enforcethe Order,noting that while thewithdrawal may have been untimely,special cir-cumstances existed and remanded the case to theBoard for reconsideration.'On May 20, 1968,the Board issued a Supple-mental Decision(171 NLRB 557)and concludedthat, in light of the Employer's economic hardshipsin continuing to do business in the New York area,itswithdrawal from the Association was justifiableand it was not bound by the Association's contractsubsequently reached.The Boardthen concludedthatRespondent had not refused to bargain unlaw-fully and the complaint against the Employer wasdismissed.THE CURRENT DISPUTEIn February or March 1968,the same Interna-tionalUnion, ILGWU, but a different local,Local 148-162, initiated an organizational cam-paign among Respondent's employees at its NewJersey plant.A lunchtime union meeting was heldat the Mayflower Restauranton May 7 with ap-proximately 14 employees in attendance and a peti-tion was drawn up to present tothe Employer con-taining the signaturesof 17 employees. The petitionstated that the signatories were a"committeerepresenting themajorityof theMiss Ingenue[JamesTextile]workersandareformallyrequesting recognition based on a card count whichwe are prepared to show you at this time."Following the luncheon, some 14 employees ac-companied by Union Representatives DeYoung andScotti entered the plant's premises, and were metby Davis Pillet, secretary-treasurer,and one of theowners. DeYoung read the petition to Pillet, of-fered to show him signed authorization cards from184 NLRB No. 70 THE JAMES TEXTILE CORP.651the employees, and requested recognition and bar-gaining.Pillet responded that he did not believe theUnion represented a majority of the employees,refused to look at the cards, told the employees toreturn to work, and advised DeYoung that hewould not meet with him until later in the after-noonafterconsulting his attorney.WhereuponDeYoung, who wantedan immediatemeeting, de-parted and the employees returned to work. Thefollowing day, May 8, there was a written demandfor recognition by the Union and Respondent'swritten refusal to recognize on the same grounds;namely, that the Union did not represent a majori-ty.About noon of the same day, May 8, four em-ployees who hadsigned unionauthorization cardswereterminated,presumably for nondiscriminatoryreasons.2In respondingthat it had a good-faithdoubt that the Union represented a majority, theRespondent suggestedthat the Union request aBoard-conductedelection.On May 20, the Unionfiled a petition for an election and on June 10,1968, the parties agreed toa stipulationfor a con-sent electionto be held on July 15 following theCompany'svacationperiod.Followingthedischargeof employee Gutirrez (also identified asKing)on or about June 14, the Union withdrewfrom the stipulation and filed these unfair laborpracticecharges.The Trial Examiner found that as the initialdate of the demand for recognition, May 7, 1968,the Union represented 29 of the 54 employees hefound were properly included in the unit on thebasis of validly executed authorizationcards.' Hethereafterfound that Respondent's denial ofrecognition was not made in good faith but wasmade to allow time to undermine and destroy theUnion'smajority and was violative of Section8(a)(5) of the Act. In so concluding, the Trial Ex-aminer did not go into the question of the Union'smajoritystatusonMay 8 or thereafter.4 Withrespect to Respondent's contention that it couldnot bargain with this Union becauseitwas stillunder a Board Order requiring it to bargain withNew York Local 62, the Trial Examiner concludedthat this was an afterthought becausethis reasonwas never given to the Union when thedemand wasmade and, secondly, that the Board on further con-sideration decided that there was no legal impedi-ment extant at that time.As the Trial Examiner noted, it appears thatRespondent did not rely on the fact that a BoardOrder requiring the Respondent to bargain withLocal 62 was outstanding at the time it rejected anew demand for recognition by Local 148-162. Weconclude, however, that at least in the present cir-cumstances, Respondent cannot be found to haverefused to bargain with one union while awaitingthe Board's decision on whether Respondent wasrequired to continue to bargain with still anotherunion. To hold otherwise would obviously be inderogation of our own processes. Since Local148-162's demand for recognition occurred onMay 7, 1968, some 13 days before the Board's Sup-plemental Decision issued on May 20 relieving theRespondent of any obligation to bargain with NewYork Local 62, the Respondent was not under anyobligation to recognize or bargain with anotherunion prior to May 20.Furthermore, on the facts previously set forth,the Union did not possess a clear majority on andafterMay 8, 1968, the day 4 employees who hadsigned authorization cards were terminated, leavingthe Union as the representative of 25 of 50 em-ployees remaining in the unit. The loss of majoritywas not attributable to discriminatory or unlawfulconduct by the Employer. Inasmuch as Local148-162 failed to establish a clear majority on orafterMay 20, after the legal impediment to recog-nitionwas removed, we need not reach thequestion of whether the conduct found violative ofthe Act here would otherwise warrant the issuanceof a bargaining order. Accordingly, we concludethat Respondent did not refuse to bargain in viola-tion of Section 8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner asmodified below and hereby orders that Respondent,'Two of thefour employees terminated, Lemon andKleber, filedcharges with the Board's regional office alleging that their termination wasdiscriminatory After investigation,the Regional Director refused to issue acomplaint on their behalf.' In finding that the unit consistedof 54 employees as of May 7, 1968,the date of the demand,the Trial Examiner excluded 5employees Hefound thatAnna Thomas,Sylvia Sanchez,and Alida Cappelluti were officeclerical employees;that KevinMcCarthyheld a quasi-supervisoryposition,was salaried,and was allied with management, that AndrewPillet,the sonof one of the principal ownersof the Company, worked asan irregular part-time employee while in school and had no community of interest with em-ployees in the unit We agree that the unit was composed of 54 employeeson May 7, 19684 In explanation of the narrow basis upon which this case was litigated bytheGeneral Counsel and thereafter decided by the Trial Examiner, itshould be noted that the case was triedona JoySilkMilltheory,namely,that a refusal to recognize a union was not made in good faith if accom-panied by contemporaneous unfair labor practices by the employer TheBoard has since modified its standards, particularly its reliance on good orbad faith of an employer, and now follows the standards set out inGisselvNLRB,395US 575 652DECISIONS OF NATIONALThe James Textile Corp., North Bergen, New Jer-sey, its officers,agents,successors,and assigns,shall take the actionset forth in the Trial Ex-aminer's RecommendedOrder as so modified:1.Delete paragraphs 1(a) and 2(a) and reletterthe following paragraphs accordingly.2.Delete the first indented paragraph of thenotice together with the description of the unit astherein contained.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Trial Examiner: The charge inthis matter was filed on July 9, 1968,'alleging thatthe James TextileCorp.,herein called Respondentor Company,had violated Section 8(a)(5) of theAct byrefusing to recognize and bargain with theChargingParty,Local 148-162,InternationalLadies'GarmentWorkers'Union,AFL-CIO,herein called the Union,and in violation of Section8(a)(3) had discharged four employees and com-mitted various violations of Section 8(a)(1).The Regional Director for Region22 of the Na-tionalLabor Relations Board,herein called theBoard,issued a complaint on August 21, allegingthat Respondent engaged in various acts violativeof Section 8(a)(1) and discharged Joaquin Gutirrezin violation of Section 8(a)(3), all of which activitywas intended to undermine the Union'smajoritystatusand further Respondent had rejected theprinicple of collective bargaining and had violatedSection 8(a)(5) of the Act by its refusal to recog-nize and negotiatewith the Union.Respondent admitted it was engaged in com-mercewithin themeaning of the Act andacknowledged the status of the Union as a labor or-ganization and agreed that the unit as set forth in thecomplaint was the appropriate unit. Respondent al-leged that the parties had entered into a stipulationfor certification upon a consent election and theagreement had been abrogated by the Union andtheRegion improperly and such was the onlyproper way to resolve any question concerningrepresentation.Respondent denied that it had com-mitted any unfair labor practices.All parties were afforded full opportunity to par-ticipate and to examine and cross-examine wit-nesses inthe hearing held on October 22, 23, 24,30, and 31 at Newark, New Jersey, and all partieshave filed extensive briefs which have been care-fully considered.Upon the complete record in this case includingcertain undenied evidence and on my evaluation ofthe reliability of the witnesses based both on theevidence received and my observation of theirdemeanor I make the following:LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSINVOLVED AND THE LABORORGANIZATIONRespondent, a New York corporation, has itsprincipal office and plant in North Bergen, NewJersey, where it is engaged in the manufacture, sale,and distribution of ladies' garments, knitwear, andrelated products. During the prior 12-month periodRespondent sold and shipped from its plant goodsand products valued in excess of $50,000 in in-terstate commerce directly to customers in otherStates.Respondent concedes and I find that it is engagedin commerce within the meaning of Section 2(6)and (7) of the Act.Respondent concedes and I find that the Unionherein is a labor organization within the meaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsRespondent formerly operated its business inNew York City,where it was engaged under itspresent name and under the name of Spun-Jee inbasically the same business.From around 1955 to1963Respondent was a member of the AlliedUnderwear Association, a multiemployer bargain-ing group, which had successive contracts with theUndergarment and Negligee Workers Union, Local62 of the International Ladies' Garment Workers'Union,AFL-CIO.In 1963 Respondent resignedfrom the Association, declined to bargain furtherwith New York Local 62 and moved to its presentplant in New Jersey. Apparently the sewing opera-tionswere performed by Spun-Jee and werethereafter subcontracted and the Spun-Jee namewas not used.Respondent's resignation from the NewYork As-sociation and cessation of its bargaining relation-ship with New York Local 62 was the subject ofBoard case152 NLRB 953. The U.S. Court of Ap-peals for the Second Circuit declined to enforce theBoard's Order, finding that although Respondent'swithdrawal from the employer association appearedto be untimely, Respondent was under no duty tobargain with New York Local 62 regarding its deci-sion to withdraw from business in New York andmove to New Jersey. The court remanded to theBoard the question of whether Respondent wasbound by the Association's contract with New YorkLocal 62.In its Decision, 171 NLRB 557, the Boarddetermined,in the light of the court's conclusionsand in view of the economic hardships which wereinherent in Respondent's continuance of business in'Unless specifically stated otherwise all dates herein occurred in 1968 THE JAMES TEXTILE CORP.the New York area, that unusual circumstances ex-isted which justified Respondent'swithdrawal fromthe Association and its removal to New Jersey, sothat it was not bound by the contract negotiated byNew York Local 62 and the Association.Respondent is owned by two brothers,James andDavis Pillet,and their sister Frances Menken. Theyhave divided the responsibilities of the Companywith James Pillet as Respondent's president exercis-ing overall control and taking care of sales and theshowroom.Davis Pillet is the secretary-treasurerand oversees the plant and the work in the shop.Frances Menken is vice president and oversees theoffice and acts as Respondent's controller.Under Mrs.Menken is assistant controller, JacobBaurer,and the office staff.The plant supervisorystaff under Davis Pillet is headed by ProductionManager Nicholas DeLeo who oversees the work ofCutting Room Foreman Samuel Colon.The Employer's plant and facilities are locatedon the second floor of a building in North Bergen,New Jersey.On entering the premises one goes upsteps to a door controlled by an electric lock whichisopened by the switchboard operator.There wastestimony that in the hall which serves as apassageway between the offices and the productionand packing area there is a timeclock,which ac-cording to one witness is visible from the cuttingroom across the main floor of the facility.The appropriate unit as agreed to by all partiesconsists of all production,maintenance,shipping,receiving and cutting department employees, ex-cluding office clerical employees,professional em-ployees, salesmen,porters, guards, and all super-visors as defined in the Act.Respondent's normal plant hours for the produc-tionandmaintenanceemployees,from thetestimony,appear to be from 8:45 or 9 a.m. until5:30 or 6 p.m. with a half-hour lunch period from12 to 12:30 p.m.on a 5-day week.During the rushseason,normallyMarch to mid-June, employeesmay work a half day on Saturday.In keeping em-ployees' time they are paid for 15-minute segmentsand punching in after a quarter hour period maymean the loss of that period for pay purposes unlessit is a matter of a minute or so which might be ex-cused in the office when the time was checked forthe week'swork.There is no dispute that on May 7, Respondenthad 59 employees on its payroll.General Counseland the Union contend that 3 of the 59 were officeclerical employees and a fourth a salaried employeealigned with managment,if he was not a supervisor,and that these 4 should not be included in the unit.Theyfurther contend thatAndrewPillet,the son ofDavis Pillet and consequently the nephew of theother two principal owners of the Company, shouldnot be included in the unit since he is a son of oneof the principals,enjoyed special privileges, at-tended high school,and was not a regular em-ployee.Respondent contended that 1 of the 59 was653not a regular employee in that she had been em-ployed under a Government program of assistancegranted to the Employer in the nature of a partialpayment of supervisors'salaries for the training ofpeopleover 45 yearsof age. Respondent'sothercontention concerning the group of employees hasreference to four employeeswho leftRespondenton May 8, and is only relevant if Respondent's posi-tion as to the date of the union demand is accepted.There isno disagreement that the employees inthe plant werehourlypaid,punched a timeclock,and that their duties were solely in the plant area.There is also no dispute that the employees allegedby GeneralCounsel and the Union as office cleri-cals, namely, Anna Thomas, Sylvia Sanchez, andAlida Cappelluti,were salaried personnel none ofwhom punched the timeclock and whose normaldutieswere in theoffice.KevinMcCarthy thefourth employee objectedto byGeneral Counseland the Union was hired,according to histestimony,as the assistant production manager, wassalaried,and did not punch a timeclock.AssistantControllerBaurer with the assistance ofSupervisor Dot Brown and other employees tookcare of the plant orders.Underthis direct supervi-sion and generally under the supervision of FrancesMenken wereSylviaSanchez, who ran a FridenComputyper,which machine prepared and typedinvoices and shipping labels.Thismachine is in thelast of the offices and the office physicallyprojectsinto the working area.In running the machineSanchez gets the information from finished goods inthe productionarea.AnnaThomas has general of-fice clerical duties but in the"rush season" whenthe workwas too much for Sanchez,she assisted byhand preparing invoices and shipping labels, per-forming thisworkin the shop area.Alida Cappellu-ti,whoduring normal times is the telephone opera-tor, during rush timesworkedin the shop approxi-mately 6 hours a day, pulling orders for packingand shipping of garments.In the shop she assistedLouisSignore who was in charge of the order-pul-lers, byinstructing new order-pullers on where togo and what to do, particularly in a second roomwhere Signore could not be present. In Cappelluti'sabsence fromthe office,Supervisor Dot Brown,AnnaThomas, and Assistant Controller JacobBaurer assisted in taking care of the switchboard.AndrewPillet worked in the production area atvarious jobs during school vacations and holidays.Only one timecard for him was offered and thatshowed that his working hours were written inrather than the card being punched.Respondent'sexplanationthatthe timeclock was not available forpunching on holidays or after regular hours doesnot bear out here since the date is May 11, 1968, aSaturday and the hours are 9 a.m. to 3 p.m. A com-parisonwithGeneralCounsel'sExhibit 11, atimecardfor JoaquinGutirrez, shows his card waspunched on a Saturday.Further Andrew Pillet rodewith his father to and from work,was there before 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDand after the regular production and maintenanceemployees,took his breaks in the office,and ap-pears from the testimony to be an irregular em-ployee, who worked when his high school vacationsand holidays permitted.McCarthydescribed his duties as keeping trackof production and keeping Production ManagerDeLeoinformedof whatwas going on in the plant.To thisend he would inspect the cutting room,determine what had been done on a particular day,and note the assignments for the following day. Hewould also secure information from the shop as toshipments,orders, receipt of goods, etc. He occa-sionally performed some physical labor after hoursor in an emergency.He left Respondent when, afterthe rush season,Nick DeLeo said he was notcompletely pleased with his work and offered totrain him as a cutter at a reductionin pay, whichMcCarthyrefused.CarolynWard,who was hired underthe OASIprogram(referred to above as the Government pro-gram),was a production employee who was hourlypaid and punched a timecard.The onlydistinctionbetween her and the other employees was that shewas hired in conjunction withthe OASI program ofproviding job opportunities for persons over 45years old.Baurer testified that in all regards sheperformed as a regular production and main-tenance employee,the sole distinction being thatRespondent received some$300 from thegovern-ment as partial paymentfor thewages of the super-visor who trained her.As tothe unit placement of these six employees, Ifind thatCarolyn Wardis a regular production andmaintenance employee, who works under the sameconditions as the other unit employees and that shewas employed under a programwhichseeks to havepersons over45 employedinsuch a regularmanner.Ifind that she does not come under anyexclusion as a pensioner and should be included inthe unit.Andrew Pillet is the son of one of the prin-cipals of the Company and works as an irregularpart-time employee while going to high school. Ifind he has no community of interest with the em-ployees in the unit and should be excluded from theunit.I find that AnnaThomas,Sylvia Sanchez, andAlida Cappellutiare office clerical employees whoduring the rush season assist in the plant but whosemain duties are thoseof officeclericals.They arepaid on a different basis and have no clear commu-nity of interest with the employees in the unit andshould be excluded as office clericals.Kevin Mc-Carthy, similarly a salaried employee, was essen-tially an office clerical employee whose duties tookhim into the plant and while he had no clear statusas a supervisor,was in a quasi-supervisory position,had a desk in the office, and acted as an arm ofmanagement. In this capacity I conclude and findthat he should be excluded from the unit.Therefore,I find and conclude that there were 54employees in the uniton May 7,1968, and with theabove exclusions are those employees named inGeneral Counsel's Exhibit 2.From the uncontradicted testimony it was thebeginning of March when union representatives ap-peared outside Respondent'splant seeking to in-terest employees in the Union. Employees Wend-ellMoyd and Joaquin Gutirrez, who is known asKing,were among the first employees contacted.The union representatives contacted other em-ployees on the street and ate lunch with employeesat the Mayflower Restaurant several blocks fromtheplant.Moyd testified he signed a unionauthorization card and received blank cards fromorganizerswhich hepassed out to employees. Kingalso signed a card and solicited signatures of otheremployees,principally among the Spanish-speakingemployees.The union campaign continued intoMay andon May 7,following a lunchtime meetingat theMayflowerRestaurant,UnionRepresenta-tivesWalter De Young and Fred Scotti with agroup of employees met with Davis Pillet at theplant.There are a number of questions as to what oc-curred on and after May 7, in the series of events ofthis case.The answers depend mostly on credibilitydeterminations and the inferences to be drawntherefrom and whether assertions made are backedup with competent evidence.Ihave made thesedeterminations,relying not only on demeanor butalso on the series of events considered as a whole,togetherwith thepositions taken and claims madeand the weightof proof orlack thereof.Setting theevents chronologically seems to best illustrate thepattern of events and demonstrates why I havereached the findings and conclusions made herein.A numberof the witnesses and employees arefrom Puerto Rico and some of them had sufficientdifficultywith English that the services of an in-terpreter were necessary.Some of such testimonyappeared to be repetitive in an apparenteffort thatitbe understood and I have set forth where ap-propriate what appearsto bethe essence of thistestimony. In this connection we may note thatsome of the authorization cards were in Spanishand that in other instances there was testimony thatthe solicitations were in Spanish and that the cardsprinted in English were translated into Spanish forthe benefitof those solicited.B.The EventsBeginningWith May 71.A lunchtimeunion meeting washeld at theMayflower Restauranton May 7, withsome 14 ormore employees in attendance besides UnionRepresentativesDe Young andScotti.At this meet-ing atyped document, hereaftercalled the petition,was signedby 14 or moreemployees as members ofthe union organizing committee.Some two or threeothernames wereaddedof those not present butwho hadauthorized their names to be included.Thispetition on union stationary read as follows: THE JAMES TEXTILE CORP.655Attention:Owners of Miss Ingenue (JamesTextile) 2031 42nd Street, North Bergen, N.J.We are a committee representing the majorityof theMiss Ingenue workers and are formallyrequesting recognition based on a card countwhichwe are prepared to show you at thistime.The petitionwas dated in ink May 7 and con-tained the purported signatures of 17 employees.Apparentlymostof theemployees at this meetingagreed to seek a meetingwithRespondentfollow-ing the lunch period,and so around 12:25 or 12:30p.m. some 14 employeeswith UnionRepresenta-tivesDe Young and Scotti entered Respondent'spremises in a group.After entering the normally locked exterior doorand the plant area,theywere seen by Davis Pilletwho walked over to the group and was presented byDe Young with his business card.EmployeeWendellMoyd, who favorably im-pressed me as trying to tell the truth without distor-tion,testified that DeYoung toldDavis Pillet thathe had a letter signed by the committee and read itto Pillet.De Young then handed him the petitionand asked Pillet to recognize the Union.Pillet saidhe would talk to De Young but not with the em-ployees present. De Young said that he did notwant to talk to him alone but if he could have twoor three of the workers with him theywould talk.Pillet said that he would not takl to any of the work-ers and told them that if they were going back towork to check in and if they were not, to leave.King,SilvanoRivera, and Allen Brown, Jr.,together with Moyd,testifiedthatthe petition washanded to Davis Pillet.Pillet testified that the peti-tion was not handed to him until the close of themeeting when the employees were clocking in andMoyd and Scotti were leaving the premises. Kingand Allen Brown,Jr., testifiedthatDe Young hadthe authorization cards in his hand at the time andBrown testified that he showed the cards to Pilletbut that Pillet did not look at them.The testimonyof AllenBrown and Davis Pillet is in agreementthat Pillet said the Union did not have a majority.Davis Pillet testified thaton May 7,when 10 to12 people in a group came in the plant, he walkedover to see what was wrong.De Young handed himhis business card and said he had a petition and thathe had a majority of the workers and wanted tohold a meeting with Pillet right then. Pillet said theywere on working time and if De Young wanted totalk, the people could punch in and go back towork and that after a few hours he would call hislawyer and De Young could come in and talk tohim after that,later that afternoon.De Young in-sisted on a meeting and that they had a majorityand Pillet told De Young he did notthink they hada majority.According to Pillet,some of the workersstarted to punch in about that time,and the meet-ing ended with DeYounghanding him the petition.Pillet stated he did not recall everything that wassaid and to a question of whether De Young saidanything about cards,Pillet replied that somethingwas said about a majority of names or cards andthat he said he doubted it. He said he did not thinkDe Young had the cards in his hand,but did notdeny that the petition had been read to him.Of thepeople in the group,King punched histimecardat 12:33p.m.; four other employeespunched in at 12:37; fivepunched in at 12:38; onepunched in at 12:39;and three punched in at12:45.Thus14 employees at a minimum werepresent at this meeting which the parties agree tooksome 5 to 7 minutes and they started checking in atapproximately 12:33 indicating that the meetingstarted shortly before the lunch period ended andbroke up around 12:35 or so. Respondent's systemof paying in quarter hour segments accounts forthose who punched in at12:45 p.m.I find that the petition was read to Davis Pillet atthe beginning of this 5- to 7-minute meeting andthatPilletrecognized and understood that theUnionwas asserting itsmajoritystatusandrequesting recognition and bargaining.Pillet recog-nized the Union's claim and answered he did notbelieve they represented a majority of the em-ployees, asserted he would not meet with em-ployees present and would not meet with the unionrepresentatives until late in the afternoon after con-sulting his attorney.Thusthe demand and therefusal to bargain occurredon May 7.There was asubsequent written demand and written refusalcouched mainly in the same language.Activities of Foreman Sam Colon2.King testified that at breaktimeon May 7,around 2:50 p.m.,Cutting Room Foreman SamColon came to where he worked and told Kingthey werefoolish to join a union when they onlyhad 10 on thelist and that was all they had.Foreman Colon testified that around 2:50 p.m.on May 7,King came to him and said you see wehave lots of people,and that he replied,he did notthink theyhad more than10. Colonstated he hadno other conversations with King about the Union.Colon,after denying that he saw the petition orthat he saw the group talking to Davis Pillet, wasasked the source of his figure 10 and from his re-port ofthe conversation how he knew or un-derstood King was talking about theUnion. After anumber of answers,whichappeared to be attemptsat evading this issue,Colon testifiedthat he andKing had a conversation on May 6 in which, ac-cording to him, King talked about trying to bring aunion into the plant.Colonsaid he presumed theUnion hadno more than 10 having assumed whennone of the 8 people in his cutting departmentcameback to work at 12:30 p.m.on May 7, thatthe cutting department was thehotbed ofunionism.Colon testified that whenthe eight employees didnot returnhe didnot go looking for them and did 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot report this event to his superiors,but ratherkept himselfbusyin the cutting room and did notsee the group enter the building or talk to Davis Pil-letbut finally saw them whentheypunched inaround12:45p.m. and thereafterreturned to workin the cutting room.3.Allen Brown testifiedthat on May 7, while inthe cutting room,Sam Colon askedif hehad signeda union card and that he did notanswer Colon.Coloncontinuedthat if the Unioncame in hewouldlose hours and would not make any over-time.In his direct testimonyColondenied talking toAllen Brown aboutthe Unionand then said thataround 4 p.m. on May 7,he asked Brown if he hadsigned a union card.He said he had no other con-versations with Brown regarding the Union.4.Gregorio Rodriquez was not in the groupwhich met with Pilleton May 7,having been absentthat morning.He testified thatfollowing the May 7meeting SamColonon one occasion asked him toexplainwhy he wasjoining theUnionand that heanswered he was joining to get more benefits.Colon asked if theyknew what they were doing andhe replied thathe did.Rodriquez testified that on anumber of occasionsColon told himand othersthat if they joinedthe Union, the Company wouldcut out the overtimeand they wouldlose theirtime-and-a-halfpay and they wouldnot receive thesame considerationstheypresently got from theCompany.Allen Brown confirmed this testimony statingthat on a number of occasions Colon told him andthe other employees in the cutting room that if theUnioncame in the plant they would lose their over-time.Colon denied having any conversation about theUnion with Gregorio Rodriguez.5.Eulogio Rodriquez further confirmedColon'sactions, testifyingthat for about3 weeks after theMay 7meeting,Coloncontinually told the cuttingroom employeesthat ifthe Union came in therewould be a reduction in overtime and they wouldlose their time-and-a-half pay.On at least three oc-casions during that time Colon told him that hewould be fired and be thrownout ofthe plantbecause he was a union leader.Colon denied talking about theUnion toEulogio Rodriquez, stating that they were friendlyhaving both comewith the Company from NewYork.6.King testified that a few days afterthe May 7meeting,Coloncame to his workplace and told himthe Company had laidoff two ofthe workers andnow there were only eight names left on the list.Colonsaid the bosses were very smart and weregoing tolay off everybodyon the list littleby little.Colonon another occasion told King the bosseswere very smart and would getrid ofthe Union andkeep it from coming in.Colon denied any such conversations with King.On May 8, Eileen Kleber and Linda Lemmon,whose names are on the petition handed to Respon-denton May 7,were laid off by Respondent.Allen Brown testified that several days after May7, Sam Colon told him one girl was fired becauseshe had signed a cardfor the Union.Colon denied having any conversations withBrown concerning the Union other than the one onMay 7.He further testified that James Pillet held asupervisors'meeting onFriday,May 10, and toldthem not to talk to employees about the Union.Colon maintained that he had only two conver-sations about the Union and they werehisMay 7talks with King and Brown.There is no testimony that Respondent informeditsemployees about the restrictions-issued to thesupervisors or that it disapproved of or disavowedany of the actions taken by them before then.Conclusions as to Foreman Sam ColonColon testified that when the cutting room em-ployees did not return to work at 12:30 p.m. onMay 7, he stayed busy in the cutting room and didnot report this mass work disruption to his superi-ors, nor seek to determine where the employeeswere and did not even stick his head out the cuttingroom door to look,maintaining he first saw thempunching the timeclock when they came back tothe cutting room as a group around 12:45 p.m.Colon testified that the following day it appeared tohim that the cutting room employees were slowingdown their work and he reported this to Davis Pil-let.Ifind it impossible to believe that a supervisorapparently faced with a group of his employeesrefraining from work would not look for them orreport the matter to his supervisors.Such behavioris incredible if he did not knowof itin advance orlearn of the meeting with Pillet while it was goingon. He could have observed the meeting by walkingout in the shop or to the timeclockor byeven look-ing out the cutting roomdoor.In any case Colonwas not a truthful or forthright witness and I cannot credit him. The stipulation regarding the timesthe employees punched in at noontime show theypunched in as two groups not one as Colontestified.Similarly he was not truthful regarding hisassumption of Eulogio Rodriguez'union affiliationssince he was not at work that morning nor with thegroup meeting with Pillet and Colon could havelearned of his union affiliation only by seeing hisname on the petitionor byhaving prior knowledgeof his union membership. I feel thatColon'stestimony about a May 6 conversation with Kingwas an invention to cover his other testimony ofnot seeing the group meeting or the petition to ex-plainwhy heknew King was talking about theUnion.Icredit King's version of his conversationswith Colonas to where and when they took placeand to what was said. THE JAMES TEXTILE CORP.657Iconclude and find that Colon did make thestatementstestifiedtobyKing,GregorioRodriguez,Eulogio Rodriquez,and Allen Brownand that by the statements set forth above andcredited,Respondent violated Section 8(a)(1) oftheAct in that Foreman Colon'sstatementsthreatened the employees with discharge and othereconomic reprisals if the Union came in,indicatedtoemployees that other employees had beendischarged because of their union affiliation, andinterrogated employees in a discriminatory fashionregarding their union sympathies and desires.7.Silvano Rivera testified that on May 8, he hada conversation with the Nick who worked in the of-fice.Nick was identified by Colon as NicholasDeLeo, the production superintendent,and fromthe testimony he appears to be the only Nick whoworked in the office.The complaint in paragraph14 alleged that ProductionManager NicholasDeLeo in violation of Section 8(a)(1) interrogatedemployees concerning their membership in, activi-ties on behalf of, and sympathy to the Union, on orabout May 7 and 8, 1968.I find this identity suffi-cient.Rivera testified that he was at work when Nickcame by and asked if he wanted the Union. Whenhe replied yes, DeLeo asked why, telling him tothink it over, that the Company would give himbetter work,more salary,and eventually teach himhow to be a cutter.Respondent did not produce or explain the non-productionofNickDeLeo and consequentlyRivera's credible testimony stands uncontradicted. Icredit Rivera and conclude and find that by De-Leo's questioning and promises of better workingconditions and salary increases, Respondent en-gaged in coercive interrogation and thereby vio-lated Section 8(a)(1) ofthe Act.8.Union Organizer Fred Scotti testified that onMay 22, while as usual he was sitting in his car infrontof the plant prior to the employees'lunchtime,James Pillet came out of the plant justbefore the lunchbreak and stood beside Scotti's car,staring at him,his car,and the plant.As the em-ployees left the plant Scotti got out of his car andattempted to talk to the employees while Pillet wasstanding close to him,but the employees passed byand did not speak. Scotti got in his car and drovethe three or four blocks to the Mayflower Restau-rant and after parking outside the restaurant andwhile waiting for the employees to come noticedPillet standing on a corner on the same side of thestreet down from the restaurant.Scotti testified thatwhen some of the employees came to the restaurantthey told him they were afraid to speak to himbecause Pillet had been standing near him.Although James Pillet was present in the hearingroom for most if not all of the hearing he did nottestify.Icredit Scotti's testimony concerning Pil-let's standing near him and his car and concludethat this unexplained juxtaposition could have nopurpose other than as an attempt to inhibit the em-ployees in their right to contact or converse withthe union representative and.thus constitutes an in-terference with their Section 7 rights.Ido not be-lieve this constitutes surveillance in the normalsense of that word but that as a lesser offense it stillconstitutes an interference with employees'rightsand violates Section 8(a)(1) of the Act and I sofind.However,Scotti's testimony in regard to Pilletappearing almost simultaneously with him severalblocks away strains credulity,isambiguous, and Icannot find a violation thereby.9.Without objection, the following notice,which was posted on Respondent'sbulletin boardabout the time it is dated,was received in evidenceas General Counsel's Exhibit 13.June 15, 1968Dear Employees,James TextileCorp.is considering setting upone fully paid scholarshipatNew York'sFashion Instituteof Technology. Thiswould bea two year college level course in productionmanagement.Sons and daughters of employees would begiven priority with graduates of North BergenHigh School having secondary preference. Ifinterested kindly contact Jack in the office.Sincerely/s/Frances MenkenFrances MenkenVice PresidentFrances Menken testified that around the fall of1967 she and her brothers decided to set up ascholarshipfund to the Fashion Institute ofTechnology.Correspondence with the institute andtelephone calls established that there were twokinds of endowments but as she testified no deci-sion was made as to whichof themethods shouldbe adopted and, as of the time of the hearing, nodecision had been made and the scholarship hadnot been established.This scholarship program hadbeen under consideration according to her for some6 to 9 months without a determination as to its im-plementation. She further testified that nothing re-garding the scholarship had occurred at the timethisnotice to the employees was prepared andposted and offered no explanation as to the timingof this notice other than that she decided to do it.The only event nearly contemporaneous with thisposting was that the parties about 1 week earlierhad agreed to a consent election to be held in July.Considering the violative events prior thereto, in-cluding the threats regarding loss of hours and thepromises of benefits made to employees,Ican onlydetermine that the purpose of publicizing this possi-ble grant of a college level scholarship to an em-ployee's child was an inducement of benefit held 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDout to the employees to influence them against theUnion.No otherrational explanation is extant orwas offered.10.On June27,Respondent had a luncheonmeeting of its employees at which James Pilletspoke. From the testimony it appears that Respon-dent annually held such a luncheon meeting priorto its vacationperiod.Itfurther appears thatRespondent annually distributed bonuses and vaca-tion checks to the employees at this time of theyear and that such a distribution was a regular prac-tice.GeneralCounsel alleged that James Pillet'sspeech on this occasion contained promises ofbenefit and threats violative of Section 8(a)(1) andoffered thetestimony of several witnesses in sup-port thereof.Ihave considered the testimony andfind that Wendell Moyd's account of the event ap-pears to be the clearest.According to Moyd,Pillet told the employeesthatitwas a pleasure to have lunch with them as hedid every vacationtime.He talked about the dif-ferent things thatthe Uniondid and thatthe Com-pany was not forcedby the Unionto do the thingsitdid for the employees. Pillet said no one forcedthe Company to give the employees a dinner or-to-give thema holiday turkey, thatthe Company didthis on their own. Pillet went on to enumerate othercompany benefits such as loan funds and having amedical plan stating that each of these was notforced on them bya unionbut that the Companydid itfor the employees.He addedthat the Unionwas not forcing them to air-condition the plant, thatthey weredoing thatfor thepeople and would startfirstwiththe operations room and proceed throughthe restof theplant,one area at a time.During thismeeting Jack Baurer asked Pillet if he was going tolet them have a union and Pilletreplied that if thepeople were willing topay $80 or $100 a year forunion dues that it was up to them.GregorioRodriguez testified that Pillet said theyhad stoppedtheir relationswith theunion in NewYorkand movedto NewJersey andthat they hadproblems with the Unionand were trying to im-prove the factory.Allen Brownremembered Pillet said they had aunioninNew York which hadmade certain de-mands on him and that he was the one to make thedecision and they cameto New Jersey.The complaintallegations relative to James Pil-let's June27 speechthat employees were warnedtheywould be discharged and suffer economicreprisals or suffer the shutdown of theplant if theybecame or remained union members or gaveassistanceor supportto it and thatthey were of-fered,promised,and granted bonuses and extra va-cation pay andotheremployment benefits or im-provementsif they wouldrefrain from becoming orremaining union members or supporting it.I find that none of these allegations are sustainedby thetestimonyoffered bythe General Counsel.The testimony regarding the air-conditioning doesnot show that this was a new benefit being offeredfor the first time and the testimony about uniondues is at best ambiguous and not shown to befalse.Irecommend that these allegations as toJames Pillet be dismissed.C. TheDischargeof King(Joaquin Gutirrez)King was in the group which met with Davis Pil-let on May 7,and his name was onthe petition. Theevidence disclosed that King was one of the mainemployee solicitors for union cards and did most ofthe soliciting of the Spanish-speaking employees.During the last week in May, King was informedthat his father who lived in Puerto Rico was seri-ously ill. On the day before DecorationDay (May29) King asked Jack(Jacob)Baurer and Davis Pil-let separately for permission to go to Puerto Rico tosee his father saying he would be gone about aweek.He also asked for and got approval of a loanto buy his ticket.On Friday, May 31,he got permis-sion to extend his lunch period to buy his ticket. Histimecard shows that he punched out at 12:01 p.m.and returned to work at 1:16 p.m. King workedSaturday morning andleft for PuertoRico Sundaytaking his 16-month old daughter with him.Mr. andMrs. Gutirrez agrees that she was unhappy withKing taking his trip with their daughter since theyhad been planning to all go at a later time.On Monday evening, June 3, Mrs. Gutirrez was atthe home of her sister-in-law, King's sister, when hecalled from Puerto Rico.He told her that hisfather's illness appearedto be veryserious and hewould have to be gone longer than I week andasked her to contact the Company and so informthem and get the balance of his paycheck.Mrs. Gu-tirrez said she would call the Company the next dayand he should call back the following evening.Mrs. Gutirrez called the Companyon Tuesday,June 4, and asked the switchboard operator for oneof thebosses.She stated she was connected withsomebody who called himself Dave and then saidDavis and that she told him her husband was goingto have to extend his stay in Puerto Rico and askedto have the balanceof herhusband's paycheck sentto her.She was told her husband had been replacedand she could not havethe paycheckbecause herhusband would have to come in and sign the $40loan check before the balance of hispay could bedisbursed.She replied she would tell her husbandwhat she had been told and that evening she talkedwith King and informed him of the conversation.King returned on June 13, and on the morning ofJune 14, around 10 a.m.,went to Respondent'splant and saw Jack Baurer.He told Baurer his wifereported he had been replaced and asked if this wastrue.Baurer said it was.King askedfor thebalanceof his pay and was taken by Baurer to Fran Men-ken. She asked what had happened to him and hestarted to tell her he had to go to Puerto Rico andi THE JAMES TEXTILE CORP.659offered toshow her his plane ticket when she saidshe was not interested in his explanation.King testified he had takenoff a week from workonce before when hiswifehad their last child inDecember 1967.Respondent's counsel stated the Company's posi-tion wasthat it did not discharge King-but that heleftRespondent's employ voluntarily and withoutnotice on June 1, because of a warrantagainst himcharginghim with neglect of a child's welfare bytakingthe child from its mother. Counsel stated,"We are also prepared to prove that his wife cameto the plant at the beginning of the next week, toldus the story." Respondent's counsel stated it wasbecause of King's marital difficulties with his wifethat he left the country. He reiterated that it wasRespondent's contention that King was not fired,that his job was there but that "He voluntarily leftand never came back to his job and he left becausehiswife came in the following week and told us,you know where he was. She had no money to liveon and she needed the check and we refused it toher and that she was having him arrested on thiswarrant. This is all part of the 8(A). This is not anattempt to attack credibility.This is the basic reasonwhy the respondent claims that we discharged thisemployee later on, but on June 1 he left this employ-ment and never returned2and I submit that since hisfamily life is the reason why he ran away from thejob, it is material and relevant to the issues." In ex-tension of this statement Respondent's counselclaimed King had not requested leave and thatRespondent expected him back to work on Mon-day, June 3, and that it is their position he left hisjob because of matrimonial difficulties. Respon-dent's counsel also contended that King neverrequested leave to go to Puerto Rico, stating thatRespondent had no leave policy as such and thatKing did not ask for a loan to purchase his ticketbut merely asked for a loan and that Respondenthad been advancing him sums of money. Respon-dent's counsel stated it was Respondent's conten-tion that when King returned about 2 weeks later... he picked up his check and turned around andwalked out, didn't say a thing about a job. Say I gotthis trouble with my wife, I need the money. That isall that happened on the day that he came back."Respondent's counsel stated insupport of hisrequest toquestion King concerningmarital dif-ficulties he might have had with his wife that "Ihave a right toinquire on this whole matrimonialissue because we say this is the reasonwhy he leftthe job." Further, counsel stated, "We submit theissue of whetherhe had matrimonialdifficulty ornot at thattime is crucial to the issueswhich youhave to decide. Did thisman pick himselfup and ifyou don't havethe matrimonialdifficulty, if I wassitting in your position in view of what he testifiedto aboutbeing the leaderof theunion and drawinginference as you do from evidence,you don't havethe complete picture.Thereis no flesh around thisbone and I submit,sir, that the matrimonialdifficul-ty supports the respondent's contention that he leftand didn't return becauseof that."Respondent was permitted to inquire of King asto whetherhe had anymarital difficulties with hiswife in early June.King testified that on Sundaymorning before he left for Puerto Rico he told hiswife he wanted to take his 16-month-old daughterwith him because his father was critically ill and didnot know her. He stated that initially his wife op-posed him and was angry becausetheyhad beenplanning to go to Puerto Rico together on a vaca-tion and she was upset at this change in their plans.A copy of acomplaint and warrant was receivedin evidence.It appears to have been sworn out onJune 5, 1968,before a clerk of the Municipal Courtof Jersey City by Mrs. Gutirez under the name ofJulia Casanovasof the 245Ogden Avenue address,charging Joaquin Gutirrez(King)of another ad-dress(his sister's) with being neglectful of the well-being of a 16-month-old child by taking it from thecare and custody of the child'smother.Accordingto a part bf the document this report was made be-fore a judge of the municipal court on June 6,1968.Mrs. Gutirrez testified that she swore out thewarrant against her husband when she was angryand depressed because the child was away fromher, and that the warrant was dismissed and sheapologized to the judge for having sworn it out. Shetestified that she never told anybody at the Companyabout the warrant and had only talked to someoneat the Company on the one occasion,Tuesday,June 4, prior to the issuanceof thewarrant.In further support of its allegations and conten-tionsRespondent offered the testimony of JackBaurer who stated that King did not ask him forleave to go to Puerto Rico nor did he hear King askDavis Pillet for such leave.In regardto the $40loan, Baurer stated King got the loan after tellinghim he needed the money for a doctor bill for hisbaby who had been born a month earlier. On Mon-day, June 3, when King did not report for work,Baurer waited until 9:30 orso and then checkedwith Davis Pillet as to King'swhereabouts,sayinghe wanted to put someone from the shipping de-partment in King's place.When King came in June14, Baurer said he had no conversation with himbut merely took King to Fran Menken to get hischeck.He confirmed that King told Fran Menkenhe had to go to Puerto Rico and offered to showher the ticket.Baurer testified he received two telephone callsfrom the same woman,one on June 4 and the other' Emphasis supplied427-835 0 - 74 - 43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDon June 6, and the woman was looking for King,the second time stating that she had not heard fromhim and had a warrant for him becausehe had leftwith her child.Baurer testified he did not ask Kingto come back to work on June 14.Davis Pillet first testified he remembered no con-versations with King during the week of June 1, andspecifically none concerning a leave, maintainingthat the Company has no definite leave policy. Hethen testified that he might have had a talk withKing regarding a $40 loan but did not recall Kingasking for time to go buy his ticket,nor was suchrequest reported to him.Davis Pillet was asked why employee SilvanoRivera had been given a leave of 4 to 5 months tovisit his family in Puerto Rico and then come backto work.Pillet said Rivera had not had leave forthat length of time,but when Rivera came back tovisit some friends in the plant,he saw Rivera andasked if he wanted to go towork.Rivera said he didand Pillet immediately put him to work.FranMenken testified that on the Wednesdayafter King left (June 5) she was told King'swife wason the telephone and she spoke to her concerningKing'swife getting King'spaycheck and told herKing would have to come in for it.She stated it wasreported to her that King's daughter was on thetelephone on another occasion asking where Kingwas. She said no one was hired for King's joband she gave orders to have King come to her forhischeck when he returned. When King wasbrought to her on June 14, she asked where hehad been. He said he had to go to Puerto Rico be-cause of his father and offered to show her his ticket.King'stimecard for the week ending June 1showed he had punched out for lunch only onFriday ofthat week and was gone an hour and 15.minutes or 45 minutes over the allowed lunchperiod.The cardis initialedby H. A. (Harold An-derson,who worked in theoffice andtook care ofthe timecards),allowing King the 1 minute into thesucceeding quarter of an hour instead of dockinghim 15 minutes because he punched in at 1:16 p.m.In assessing this conflicting testimony I havedetermined that Respondent has not proved itsbroad claims as to the reasons King left its employ.First,the warrant itself shows it was not issued untilthe 5th or 6th of June, which was long after Kingwent to Puerto Rico, so that Respondent counsel'scontention that King left because of the warrantclearly is false. Secondly, Respondent counsel'scontention that King left the country because ofproblems with his wife is clearly not demonstratedby the evidence.The testimony indicates that somefriction arose in the Gutirrez family because Kingfelt he must go to his seriously ill father and wantedto take his 16-month old daughter so that hergrandfather could see her.Itappears that anger,disappointment,and despondency caused Mrs. Gu-tirrez to seek a measure of revenge on her husbandby swearing out a warrant against him,which mightcausehim difficultywith the law. It further appearsthat this matter was settledby thedismissal orwithdrawal of the complaint and her apology to thecourt.Thus,Respondent's claims that marital dif-ficulties caused Gutirrez to leave his job were notsubstantiated and appear to be figments of Respon-dent's imagination as does the claim that King'swife came to the plant.Icannot believe Jacob Baurer's testimony thatKing askedfor a $40 loan to pay a doctor bill for a1-monthold baby, sincecertainly in Baurer's posi-tion of knowing who was and who was not at work,Baurer would have known that Kinghad been offfor a week in December1967 for the birth of theiryoungestbaby.King's testimony regarding his leaveat that time was uncontradicted.Ifurther do notcreditBaurer'stestimony that he received twotelephone calls from the same woman concerningKing.Mrs.Gutirrez denied she made a secondtelephone call and there would have been noreason for her to inquire where her husband wassince she knew he was in Puerto Rico. I do notcredit Baurer's testimony that he said nothing toKing when he came in the plant on June 14. I be-lieveKing did talk to Baurer as he testified andthat Baurer confirmed the message that King hadbeen replaced.Therewas no reason why Baurershould not have spoken to King and certainly if ithad not been Respondent's intention to replaceKing,he would have been asked if he wanted toreturn toworkaswas Rivera after his 4 to 5months' absence.Respondent admits it had notreplaced King and his job was available at thattime.Anotherstatementmade by Respondentcounsel (noted and emphasized above)that it wasbecause of King'sproblems with his wife and thewarrant that Respondent discharged him after June1,was not mentioned thereafter by Respondent butthe treatment afforded King on June 14 may be thesubsequent discharge Respondent counsel contendswas effected.Respondent'scontentions that King'sdaughtercalled for him, asking where he was, appears lu-dicrous since the evidence is that King had his 16-month-old daughter with him and his other childwas a 1-month-old infant.There is yet another conflict regarding the eventspreceding King's trip to Puerto Rico and that in-volves King's testimony that he talked to Davis Pil-let on May 31.After denying that he talked to Kingduring the week ending June 1, Davis Pillet ad-mitted one conversation with King but stated hewas out of town on May 31 and June 1, making itimpossible for him to have talked to King on May31. It is not necessary for me to resolve this conflictbetween King and Davis Pillet, since King hadauthority for the loan and evidently had permissionfrom someone in authority to extend his lunchperiod on Friday to purchase his airplane ticket.CertainlyHarold Anderson in Respondent'sofficeknew of this extended lunch period when he in- THE JAMES TEXTILE CORP.661initiated the approval for not docking King for the15-minute period.To summarize the positions,we have the fact thatKing was the main protagonist in securing unionauthorizationcardsfrom the employees andRespondent knew his prounion sentiments andleadership in the Union as evidenced by ForemanColon's conversation with him and his appearanceat theMay 7meeting.Ihave determined and foundthat King having on a prior occasion been granted aweek off, similarly sought and received permissionto go to Puerto Rico and secured a loanfor thatpurpose, and Respondent informed him through hiswife that he had been replaced and confirmed thismessage on June 14 when he returned to the plant.Respondent'scontentions regarding King, whichwere set forth at length above, were not borne outby the evidence,and have to be adjudged false andappear to be nothing more than ill-founded suspi-cious imaginings urged as a cloak for Respondent'sillegal discharge of King.Iconclude and find that Joaquin Gutirrez (King)was informed that he had been replaced and wasnot rehired by Respondent because of his union ad-vocacy and predilections in violations of Section8(a)(3) and(1) of the Act. This releaseof King ap-pears to have been an opportunistic event seizedupon byRespondent to extend its antiunion cam-paign,begun on May 7, and continued with thepurpose of discouraging union membership andsupport for the then impending union election.D. The RefusalTo BargainThe parties agreed on the appropriateness of theunit which I have determined is appropriate hereand contained 54 employeeson May 7, when theUnion made its demand and Davis Pillet refusedrecognition.ThoughRespondent's counsel raised aquestion as to whethera sufficientlegal demand forrecognition was made onMay 7, thepetition andthe actionsof the Union areclear and Davis Pillet,from his testimony,understoodthe request andrefused it.AdditionallyRespondenthad dealt withanother localof theInternationalLadies'GarmentWorkers' Union fora number of years and was notuninformed on thesubject. The questionsremain-ing are whetherthe Unionhad thesupport of amajority of the employees on that date and whetherRespondent'sdenial of the demand was made ingood faith or was given to allow Respondent timeto undermineand destroy the Union'smajority.The unionauthorization cards offered in thisproceedingwere authenticated in one of threeways.Either the person who signed the cardidentified it, or the person who witnessed the signa-ture identified it, or the person who had given thecard tothe signatory testifiedthat he hadgiven thesignatory a blank card and received a signedcard backfrom thesignatory. I held during the trialand again affirm my ruling that each of thesemethods of authentication was valid.Respondentcontended that each card had to be authenticatedby either of the first two methods.The Board andseveral courts have held that the third method ofauthentication,in circumstances less certain thanthose herein,ispermissable and in effect is thesame as witnessing the signature.SeeSandy'sStores,163 NLRB 728, enfd.in part 398 F.2d 268(C.A. I ), and1.Taitel&Son,119 NLRB 910, enfd.261 F.2d 1 (C.A. 7). Thislatter case also obviatesRespondent's contentions about its suspicions astowhen some of the authorization cards weredated,and as to the actual date of some cardswhich appear to have been dated erroneously andRespondent's noting that a phrase ("Strictly con-fidential")had been crossed out on the cards.Respondent's contentions were suspicions in mostcases and were not supported.As todates, GeneralCounsel offered testimony,which Respondent, withone exceptions,did notattempt to contradict andconcerning which it did not claim it was in no posi-tion to contradict,that the cards were signed priorto the date of the demand. Some of the cards appearto have been dated by someoneotherthan thesignatory but the available testimony is that thecards with one possible exception were all signedprior toMay 7by the signatories.Thispoint wasalso covered in theTaitelcase mentioned above.Ifind that Respondent'sargument that itsquestioningof thedates invalidated the cards andnecessitated identity by the signatory is not persua-sive and that such does not vitiatethe testimony bythose witnessing the cards and identifying them thatthe cards were signed prior to the demand date.Further there is no evidence of a union campaign atRespondent'sNewJersey plant prior to March1968.There isthen no evidence that the cards wereundated from a previous campaign and thus "stale"so as to disqualify them under the Board'sR caserules.SimilarlyRespondent offered no testimonythat the quoted phrase on a clearly unambiguouscard had either not been crossed out before it wassigned or that signatories were deluded thereby.The authorization cards were printed either inEnglish or Spanish. Some of the Spanish-speakingemployees who signed cards printed in Englishtestified when asked that the card had been trans-latedfor them bythe solicitor.Respondent offeredno testimony to show that those signing the cardsdid not understand them.Moreover the solicitorstestifedwithoutcontradictionandwere cor-roborated by several witnesses that they told em-ployees that the purpose of the card was for theemployee to authorize the Union to represent himin the shop.The parties stipulated as to the authenticity ofthecardsofLindaLemmon,EileenKleber,Michael Dispoto,Allen Brown, Wendell Moyd, andhis sisterRebeccaMoyd.WendellMoyd addi-tionally testified as to the authenticity of his and hissister's cards, and Allen Brown identified and addi-tionally authenticated his card.The parties also 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDstipulated as to the genuinenessof Michel Miller'ssignature.Her card isdated June 2 butcontains aBoardofficestampofMay20 showingthat thewritten date was an error. Respondent contendedthat the dateof June2 governedthe card and thatitcould not be counted for the unionmajority onMay 7. WendellMoyd tesfified that he gave thecard to Michel Miller early in the union campaignand that she returnedit tohim signedand filled outlong beforeMay 7and to his best memory inMarch.There wasno contradictorytestimony and IcreditMoyd thatthe card was signed prior to May7 and is authentic and a valid designation of theUnion byMichel Millerprior to May 7.King solicited most of the Spanish-speaking em-ployees, translating English printed cardsfor them,explaining union benefits and tellingthem that bysigning thecard theywere authorizingthe Union torepresent them in the shop. He denied telling any ofthose whose cards he identifiedthat the purpose ofthe card wasto havean election and no testimonycounter to this assertionwas offered.Besides hisown card whichhe testified he signed early in thecampaign,he authenticated other cards sayingeither that he saw thecardsignedor that he hadgiven a blankcard tothe signatorywho returned itto him signed.In this manner Kingidentified thecards ofRobert Aymar, AntonioQuintana, EulogioRosado, Miguellina Martin also known as Miguel-linaRodriquez,ArmandaEsquibel,DanielB.Leone,MichaelR. Allen,Richard Petrini,and Ed-ward Kohler.Miguellina Martin's card hasa date ofJanuary17 which wasabout the date shestartedher employment with Respondent.The evidencedisclosedthat theunion campiaigndid not startuntil around Marchand that all the cards weresigned thereafter.King testifiedthat this card wassigned beforeMay 7, and theinserted date is an er-ror.In addition to these cards, King identified thecards of other employees who themselves testifiedand further identified their cards. In this group arethe cards of Vitelio Toledo, Gregorio Rodriguez,and Silvano Rivera. In each instance it was testifiedthat these cards were signed prior to the date of de-mand.King testified he gavetwo blankcardsto VitelioToledoto give to two employees in his work area.Toledotestified he gave blank cards to CandelariaPerez and Leopoldina Diaz and they returned thesigned cards to him.Toledo testifiedalthough hedid not know when they or he signed their cards,the cards were signed beforeMay 7,because hethereafter signed the petitionand added Can-dlelaria's , name to the petition having beenauthorizedby her to do so.EulogioRodriguez identifiedhiscardandalthough he was uncertain as to when he dated it,he testified it had been signed priortoMay 7. Hehad also authorized his signatureto be affixed tothe petition,testifying he was awarethat the Unionwas planning to hold a meeting at lunchtime but hewas absent from the plant until that afternoon.Margaret Fisher identified her card and the cardof her husband,testifying that her husband does notreadverywell and that she read the card to himand told him the purpose of it and he authorizedher to sign it for him. He confirmed her testimony.These two cards were signed prior to May 7.WendellMoyd testified he explained the ad-vantagesof the Unionand gave blank authorizationcards to some five employees who either signed thecard as he watched them or that they personallyreturned the signed card to him.In this manner heidentified the cards of Carolyn Ward,Peter Steller,Vangie Martin,Dorothy Hall, and Ada Shipman.Moyd testified he was pretty certain it was a fewdays before May 7, that AdaShipman signed hercard,stating he remembered her telling him that of-fice worker Alida Cappelluti had gone to Shipmanand apparently sought to find fault with Shipman'swork.He then advised Shipman to sign a unioncard to have someone to back her up. She did soand gave it to him and he told her to insert the datewhich was missing.Itwas stipulated that companyrecords showed Ada Shipman was not at work onMay 6 or 7 but returned about noontime on May 8.Thereisno affirmative evidence that Shipman wasat work on May 6, and I feel I must here rely onRespondent'srecords.Shipman'sauthorizationcard contains her name and the information in redink and her craft and the date in blue ink. The datehas been traced over and there appears to havebeen an effort to change an 8, a 7, or a 1, to a 6,which would make it the day before the demand. Irely on Respondent's records that Shipman was notat work on May 6 and 7 and with Moyd's descrip-tion that she signed the card at work,and with thisobvious irregularity,Iwill not include this card as avalid authorization madeby AdaShipman prior toMay 7. This card will therefore not be counted indetermining the Union'smajority status.GeneralCounsel offered a card which wasidentified by King and received in evidence asGeneral Counsel's Exhibit 6N. This card, datedApril 4,1968, bears a signature which seems to beJoseph Lyman. No such name,nor one which mightbe remotely similar appears on the list of employeesin the unit (G.C. Exh. 2) and this card will not beconsidered.In summary I find that the cards of the employeeslisted above other than Shipman and Lyman wereproperly authenticated and received in evidenceand were in each instance signed priortoMay 7,1968, and constituted evidence that the Union onthat date represented 29 employees,a majority ofthe 54 employees then in the unit.The answer as to whether Respondent's refusal torecognize the Union on May 7 was in good faithmust be found by examining the circumstances andwhatRespondent did then and subsequently.Respondent offered no testimony as to prescisely THE JAMES TEXTILE CORP.663why itsaid it doubted the Union'smajority otherthan point out that the petition contained thenames ofonly 17employees and that there were 10or 12 employees with De Young and Scotti at theMay 7meeting with Davis Pillet.The language ofthe peitition is clear that this group is a committeerepresenting the employees and not a roster ofthose supporting the Union and further offers toshow the authorization cards to Respondent. Twoemployees testified that De Young had the cards inhis hands.Davis Pillet said he was not offered theauthorization cards and that the petition washanded to him folded,but he did not deny that thepetition was read to him and agrees that he said theUnion did not have a majority. After the May 7meeting a telegram and a letter both confirming therequest for recognition and a meeting were sent toRespondentby the Unionand Respondent by letteranswered that it had a good-faith doubt that theUnion represented a majority and suggested thatthe Union request the labor board to conduct anelection.Thereafter the Union filed a petition withthe Board's Regional office and on June 10 theparties agreed to a stipulation for a consent electionto be held July 15 following the Company's vaca-tion period. Following the discharge of King theUnion withdrew from the stipulation and filed theinstant charge.In the light of the events and circumstances inthismatter,herein set forth,Iam persuaded thatRespondent did not have a valid good-faith doubtof the Union'smajority,but rather after receivingthe Union'sdemand on May 7, began,principallyby its SupervisorColon,to determine the extent ofthe Union's organization and then to undermine theUnion's strength.Cutting Room Supervisor Colonimmediately began his extensive campaign of inter-rogation and threats as set forth above, concentrat-ing on the cutting room where the obvious strengthof the Union rested,since the cutting room em-ployees were the majority of the union committeewhich met with Davis Pilleton May 7.As notedabove I did not believeColon's denials of his ac-tions but I do agree with his view that the Union'scenter was in the cutting room, aside from King.Colon'sremarks to King and Allen Brown thatRespondent was smart and was getting rid of theUnion bygetting rid of those on the union commit-teewas a graphic example of how Respondentsought to undermine the Union.The discharge andrefusaltoreinstateKingwas an opportunitygrasped by Respondent to further its antiunioncampaign.James Pillet's standingby Union Or-ganizer Scotti's car and Fran Menken's holding outof a benefit to employees in the establishment of ascholarship for which employees'children wouldhave precedence were two more maneuvers todiscourage supportfor the Union.Respondent'scampaign started when the Union'sdemand wasmade and ran into June.The interrogation andthreats were heaviest at the beginning,but King'srelease and the Menken notice maintained it.Icannot absolve Respondent from its responsi-bility for Colon's behavior on the basis that it held aconference with supervisors on the Friday afterMay 7,and therein told them not to talk with em-ployees concerning the Union.Thereisevidencethat Colon continued to talk about the Union withemployees following this meeting and no attemptwas made to advise employees of the restrictions onsupervisors nor did management disavow the state-ments and threats made by the supervisors prior tothat time.It is reasonably clear that Respondent did notwant a union in its plant.Secondly, Respondent'ssupervisors and in particular Colon immediatelybegan to discourage and try to undermine the unionstrength by interrogating employees and threaten-ing that they could be discharged,warning them ofdischarges of other union committee members, andinterfering with the union representative talking toemployees on their own time outside the plant. Therefusal to take King back after his Puerto Rican tripwhen his job was available and the holding out of ascholarship with precedence to employees'childrencomplete the picture painted illegally by Respon-dent to demonstrate to the employees that theirbest interests woluld be served by not supportingtheUnion.Responddent,withno expressedreasonable basis for doubting that the Union had amajority, embarked on a course of undermining theUnion through its supervisors and continued thiscampaign after the stipulation for a union electionwas signed.When the Union withdrew from thestipulationandfiledthechargeshereinitacknowledged it felt a fair election could not beheld in the circumstances and charged that Respon-dent had been undermining its position as themajority representative of the employees.Icannot say that Respondent's campaign waswidespread and flagrant but rather Respondentacted at a measured pace in a consistent pattern toundo what theUnion hadaccomplished.Respon-dent was not unlearned in dealing with unions.I conclude and find that Respondent,as disclosedby its violative acts set forth above, did not have agood-faith doubt of the Union'smajority and thatby refusing to bargainwiththe Union on and afterMay 7,1968, Respondent violated Section 8(a)(5)and (1) ofthe Act.Respondent in its brief offers another reason asto why itcould not have bargained with the Unionwhen the request was made onMay 7.Respondentstatesthatat that time it was still under a BoardOrderrequiring it to bargainwith New York Local62, although the SecondCircuitcourt had deniedenforcement of that Board Order and the case hadbeen remandedto theBoard for its further con-siderationof whetherRespondent was bound by thecontract.Respondent had contended it was notbound.This argument may be answered by stating thatRespondent never offered this reasonto the Unionwhen the demand was made and, secondly, the 664DECISIONS OF NATIONAL LABORRELATIONS BOARDBoard on further consideration decided thatRespondent was not bound by the contract andtherefore there was no legal impediment extant atthat time.This argument is clearly an afterthoughtand deserves no further consideration.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionII,above, and therein found to constitute unfairlabor practices in violation of Section 8(a)(5), (3),and (1),of theAct, occurring in connection withRespondent'sbusiness operations as set forth insection I,above, have a close, intimate,and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputesburdening and obstructing commerceand the free flow of commerce.IV.THE REMEDYHaving found that Respondent engaged in unfairlabor practices as set forth above,Irecommendthat they cease and desist therefrom and take cer-tain affirmative action designed to effectuate thepolicies of the Act as follows:Respondent,since on or about May 7, 1968, hasat all times since then refused and still refuses tobargainwith the Union in good faith as therepresentative of its employees in an appropriateunit.Therefore I recommend that Respondent uponrequest bargain collectively with the Union in goodfaith and,in the event that an understanding isreached,embody such understanding in a signedagreement.Respondent having terminated Joaquin Gutirrez(King)on or about June 3, 1968, because of hisunion activities and not having thereafter offeredhim reinstatement, I recommend that Respondentoffer him immediate and full reinstatement 3 to hisformer position,or if such position has beenabolished through change in Respondent's opera-tion then to any substantially similar position,without prejudice to his seniority or other rightsand privileges and that Respondent make himwhole for any loss of pay he may have suffered byreason of Respondent's discrimination against himby payment to him of a sum equal to that which hewould have normally received as wages from June3, the date of his termination, until the dateRespondent offers him reinstatement,less any netearnings for the interim. Backpay is to be computedon a quarterly basis in the manner established bythe Board inF.W.Woolworth Company,90 NLRB289, with interest at the rate of 6 percent per' Respondent amended its answer to allege it made an offer of reinstate-ment to Joaquin Gutirrez(King) on or about August 29, 1968,and furtherstated during the hearing it was making a subsequent offer of reinstatementto him I will not at this point attempt to determine whether the offers ofannum to be computed in the manner set forth inIsisPlumbing & Heating Co.,NLRB 716. 1further recommend that Respondent make availa-ble to the Board,upon request,payrolland otherrecords in order to facilitate the checking of theamountof backpaydue and the rights of JoaquinGutirrez(King).Ihave found that Respondent discriminatedagainst Joaquin Gutirrez (King) for exercising hisrights underthe Actand Respondent thereby inter-fered with the rights of its other employees andfurther interfered with them by various threats andinterrogations of employees.Iam concerned thatRespondentmight commit further unfair laborpractices;however,as set forth above, I have deter-mined that Respondent'santiunion campaign wasnot a wholesale broad-gauged campaign but ratherwas a select campaign engaged in to achieve aspecific result.Inote moreover that Respondentprior to this time had engaged in collective bargain-ing with another union.Iam not convinced there-fore that a broad enjoinder prohibiting Respondentfrom any further unfair labor practices is necessaryand therefore will recommend that Respondent beplaced under an enjoinder to cease and desistfrom violating the Act in the same or a mannersimilar to the violations herein found.On the basis of the foregoing findings of fact andthe entire record,Imake the following:CONCLUSIONS OF LAW1.James Textile Corp.,is an employer engagedin commerce within the meaning of Section 2(6)and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Allproduction,maintenance,shipping,receiving and cutting department employees em-ployed at Respondent'sNorth Bergen plant,exclud-ingofficeclericalemployees, professional em-ployees, salesmen,porters, guards, and all super-visors as defined in the Act,constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times since May 7, 1968, the Union hasbeen,and now is,the exclusive representative ofthe employees in the said unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.Respondent by refusing to bargain in goodfaith with the Union on and after May 7, 1968, asthe exclusive representative of its employees in theappropriate unit, has engaged in and is engaging inunfair labor practices within the meaning of Sections8(a)(5) and(1) and 2(6) and (7) of the Act.reinstatement were proper under the circumstances current when madebut will leave such determinations,if necessary,to any subsequent com-pliance proceedings THE JAMES TEXTILE CORP.6656.By discriminatorily terminating employeeJoaquin Gutirrez (King) on June 3, 1968, and notthereafter having reinstated him because of hisunion activities and desires, Respondent engaged inand is engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(3)and (1) and 2(6) and (7) of the Act.7.Respondent has engaged in and is engaging inunfair labor practices affecting commerce withinthe meaning of Sections 8(a)(1) and 2(6) and (7)of the Act by:(a) Interrogating employees concerning theirmembership in or support for the Union.(b) Threatening employees that others had beendischarged and they might be discharged or sufferother economic reprisals if they became membersof or supported the Union.(c) Interferingwith employees contacting aunion representative on their own time in front ofthe plant.(d) Promising benefits of possible scholarshipsfor employees' children to dissuade support of theUnion.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record inthis case considered as a whole, it is recommendedthat James Textile Corp.of North Bergen,New Jer-sey, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithconcering rates of pay,hours of employment, andother terms and conditions of employment withLocal 148-162,InternationalLadies'GarmentWorkers'Union,AFL-CIO,astheexclusiverepresentative of the employees in the appropriateunit described in the section entitled"Conclusionsof Law"above.(b)Discouraging membership in and activitieson behalf of Local 148-162, International Ladies'Garment Workers'Union,AFL-CIO,or any otherlabor organization,by dischargingemployees.(c) Interrogating its employees about their unionmembership or sympathies.(d) Threatening employees that they dischargedother employees and would discharge them orwould effect economic reprisals if the employeesretained membership in or supported the Union.(e) Interferingwith employees contacting aunion representative on their own time in front ofthe company plant.(f)Promising employees benefits of possiblescholarships for the employees'children to dissuadesupport of the Union.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Upon request,bargain collectively in goodfaith with the above-named Union as the exclusiverepresentative of all employees in the appropriateunit,and embody in a signed agreement any un-derstanding reached.(b)Offer toJoaquin Gutirrez (King)reinstate-ment in accordance with the recommendations setforth in the section of this Decisionentitled "TheRemedy."(c)Make Joaquin Gutirrez(King)whole for anyloss of pay he may have suffered by reason ofRespondent'sdiscrimination against him in ac-cordance with the recommendations set forth in thesection of this Decision entitled"The Remedy."(d) Preserve and, upon request,make availableto the Board or its agents, for examination andcopying,all payroll records,social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due and the other rights andprivileges accorded to Joaquin Gutirrez(King) asset forth in the section of this Decision entitled"The Remedy."(e)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon appli-cation in accordance with the SelectiveService Actand the Universal Military Training and ServiceAct, as amended,after discharge from the ArmedForces.(f)Post at itsNorthBergen,New Jersey,plant,copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Re-gionalDirector for Region 22, after being dulysigned by Respondent'srepresentative,shallbeposted by Respondent immediately upon receiptthereof,and be maintainedby itfor 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced,or covered by any other material .(g)Notifythe Regional Director for Region 22,inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'Those parts of the complaint not found violativeof the Act herein should be dismissed.4 In the event that this Recommended Order is adopted by the Board,theand Order."words "a Decision and Order"shall be substituted for the words"the° In the event that this Recommended Order is adopted by the Board,Recommended Order of a Trial Examiner"in the notice In the furtherthis provision shall be modified to read"Notify the Regional OrDirectorevent that the Board'sOrder is enforced by a decree of a United Statesfor Region 22, in wirriting,within 10 days from the date of this Order, whatCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-steps Respondent has taken to comply herewithpeals Enforcing an Order"shall be substituted for the words "a Decision 666DECISIONS OF NATIONALAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:Following a trial in which the Company, theUnion, and the General Counsel of the NationalLaborRelations Board participated and offeredtheir evidence, it has been found that we violatedthe Act. We have been ordered to post this noticeand to abide by what we say in this notice.WE WILL bargain collectively in good faith,upon request,with Local 148-162,Interna-tionalLadies'GarmentWorkers'Union,AFL-CIO,as the exclusive representative of allthe employees in the bargaining unit describedbelow with respect to rates of pay, wages,hours of employment,and other terms andconditionsof employment and, if an un-derstanding is reached, WE WILL sign a con-tractcontaining such understanding.The bar-gaining unit is:All production, maintenance, shipping,receivingand cutting department em-ployees employed in Respondent's NorthBergen plant, excluding office clerical em-ployees, professional employees, salesmen,porters,guards, and all supervisors asdefined in the Act.WE WILL offer Joaquin Gutirrez(King) hisformer job with all his rights and any backpaydue him.LABOR RELATIONS BOARDWE WILL NOT ask our employees about theirunion membership, support, or sympathies.WE WILL NOTwarn employees that other em-ployees have been discharged because of theUnion or that employees may be dischargedbecause of the Union or that we will takeeconomic reprisals against them if the Union issuccessful in organizing the plant.WE WILL NOT interfere with employees whomay wish to contact a union representative ontheir own time outside the plant.WE WILL NOT hold out the possibility ofbenefits for employees' children in order todiscourage employees from supporting theUnion.WE WILL notify the above-named employeeif presently serving in the Armed Forces of theUnited States of his right to full reinstatementupon application in accordance with the Selec-tive Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.All our employees are free to become or remainunion members.THE JAMES TEXTILECORP.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, FederalBuilding,16th Floor, 970 BroadStreet,Newark, New Jersey 07102, Telephone201-645-3240.